c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number release date conex-107786-19 cc ita uil no --------------------------------- ---------------------------- ----------------------------- dear i am responding to a letter you wrote to president donald trump we received your letter at the irs on date because it involves a tax issue specifically the taxation of indian tribal members ----------------------- generally indian tribes are not taxable entities under the income_tax provisions of the internal_revenue_code irc however as discussed below members of an indian_tribe are subject_to federal_income_tax the same as other citizens of the united_states sec_61 of the irc provides that except as otherwise provided by law gross_income means all income from whatever source derived this includes all gains and undeniable accessions to wealth including payments received from selling property performing services or under a contract see 348_us_426 all u s citizens are taxed on income unless the income is specifically excluded by law only the congress can change tax laws members of an indian_tribe are u s citizens required to pay income taxes pursuant to the irc see 351_us_1 an exemption from the requirement to pay income taxes for individual members of specific indian tribes must be explicitly provided for by treaty with the indian_tribe concerned or an act of congress absent a provision in a treaty or statute to the contrary income received by a member of an indian_tribe is subject_to federal_income_tax conex-107786-19 page i realize this is not the response you desired but i hope you have a better understanding of the tax laws as they relate to your concerns if you have other questions or concerns on this matter please contact ----------------------- at ------------------- sincerely ronald goldstein senior technician reviewer branch office of associate chief_counsel income_tax and accounting
